 THE EMBERS OF JACKSONVILLE, INC.641The Embers of Jacksonville,Inc.andHotel&SUPPLEMENTAL ORDERRestaurantEmployees &Bartenders InternationalUnion, AFL-CIO. Case 12-CA-3142March 22, 1968SUPPLEMENTAL DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn March 11, 1966, the National Labor Rela-tions Board issued a Decision and Order in theabove-entitled case,' findinginter alia,that theRespondent shall make whole Lawrence Baker,John W. Dorn, Jr., Robert Lee Jones, Lynn Davis,and Nolan Wilkerson, for certain losses of pay theysuffered by reason of the Respondent's discrimina-tion against them. Thereafter, the Board's Decisionand Order was enforced by the United States Courtof Appeals for the Fifth Circuit.On November 16, 1967, the Board's RegionalDirector for Region 12 issued a backpay specifica-tion and notice of hearing. On December 15, 1967,counsel for the General Counsel filed a motion forjudgment on the pleadings on the ground that theRespondent had failed to file an answer to theaforesaid specification.On December 19, 1967,TrialExaminer Sidney Lindner issued an order,returnable January 8, 1968, notifying all parties toshow cause, if they had any, as to whether or notthe motion for judgment on the pleadings should begranted. In response, by letter dated January 5,1968, the Respondent notified Trial ExaminerLindner that it had no contest or other cause whythe motion should not be granted. On January 30,1968, Trial Examiner Lindner issued his Supple-mental Decision attached hereto, in which he foundthat the aforementioned discriminatees were enti-tled to the amounts of backpay therein set forth.Thereafter, the General Counsel filed an exception.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the Trial Examiner'sSupplemental Decision, the exception, and the en-tire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner,' as modified herein.170 NLRB No. 103On the basis of the Trial Examiner's Supplemen-talDecision,as modified,and the entire record inthe case, the National Labor Relations Boardhereby orders that the Respondent,The Embers ofJacksonville,Inc., Jacksonville,Florida, its officers,agents,successors,and assigns,shallpay toLawrence Baker, Lynn Davis,John W.Dorn, Jr.,Robert Lee Jones, and Nolan Wilkerson, theamounts determined to be due them by the TrialExaminer in his attached Supplemental Decision,plus interest thereon at the rate of 6 percent perannum computed in accordance with the formulaprescribed by the Board in IsisPlumbing & HeatingCo., 138 NLRB 716, less any withholding requiredbylaw.The Embers of Jacksonville, Inc,157 NLRB 627The General Counsel excepted to the Trial Examiner's inadvertentplacement of the phrase "less any withholding required by law ." in theRecommended Order prior to the requirement that 6 percent interest bepaid upon the sums of money due we find merit in this exception and willso modify the Recommended OrderSUPPLEMENTAL TRIAL EXAMINER'SDECISIONOn March 11, 1966, the National Labor Rela-tions Board issueditsDecisionand Order'requir-ing, interalia,that the Respondentshallmakewhole Lawrence Baker, John W. Dorn, Jr., RobertLee Jones, Lynn Davis, and Nolan Wilkerson, thediscriminatees, for certainlossesof pay they suf-fered by reason of Respondent'sdiscriminationagainst them. On April 17, 1967, the United StatesCourt of Appeals for the Fifth Circuit entered itsdecree enforcing the Board's Order.Controversyhaving arisenover the amount ofbackpay due to thediscriminateespursuant to theBoardOrder and court decree, the RegionalDirector in accordance with Section, 102.52 of theBoard'sRulesandRegulations,Series8,asamended, issued a backpay specification onNovember 16, 1967. The specification contained aformula for the ascertainment of backpay, and alsocomputations, based on the formula, as to theamounts of backpay alleged to be due the dis-criminatees.Thereafter, under date of December 15, 1967,counsel for the General Counsel filed a motion forsummary judgment on the ground that the Respon-dent has filed no answer to the specification, asrequired. On December 19, 1967, Trial ExaminerSidney Lindner issued an order returnable January8, 1968, notifying all parties to show cause, if theyhad any, as to whether the motion for summary' 157 NLRB 627350-999 0 - 71 - 42 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDjudgment should be granted. In response, Respon-dent wrote the following letter:January 5, 1968Honorable Sidney- LindnerTrial ExaminerNational Labor Relations Board1717 Pennsylvania Avenue, N.W.Washington, D. C. 20570FURTHER FINDINGSI.THE BACKPAY REMEDYThe backpay remedy formulated by the Trial Ex-aminer in the Decision and adopted by the Board initsDecision and Order requires that Respondentmake the discriminatees whole.II.SUMMARYIn re:NLRB Case No. 12-CA-3142Dear Sir:In response to your December 19, 1967Order to Show Cause on General Counsel'sMotion for Judgment on the Pleadings, pleasebe advised that our client,The Embers ofJacksonville, Inc.,has no contest or other causewhy the motion should not be granted.Consequently, I assume that the motion willbe granted forthwith and that the hearingpresently scheduled for January 16, 1968 willbe cancelled.Yours very truly,/s/ Joseph M. Glickstein, Jr.On January 9, 1968, I issued a telegraphic notice tothe parties advising that the General Counsel's -no-tion for judgment on the pleadings was granted, andthat a Trial Examiner's Decision and Recom-mended Order would issue in due course.The Board's Rules provide that an answer to abackpay specification shall be filed within 15 daysafter service of the specification, and that if noanswer is filed, or if allegations of the specificationare not denied, the specification may be taken to betrue and an appropriate order entered.'The Respondent's answer of January 5, 1-968,does not contest the General Counsel's motion forjudgment on the pleadings. No cause to the contra-ry being shown, the allegations of the backpayspecification are to be deemed admitted to be true.It is so found.Upon the basis of the record before me, I herebymake the following further findings based on thebackpay specification:2Thus, Section102.54(a) of the rules states, in part(a) Filing and serviceofanswerto specification-The respondentshall, within15 days from the service of the specification, if any, file ananswer theretoSection 10254(b) of theBoard's Rules states, in part(b) Contents of theanswerto specification -the respondentshall specificallyadmit, deny,or explaineach and everyallegation ofthe specification,unless the respondent is withoutknowledge, inwhich case the respondent shall so state,such statement operating as adenialSection 102 54(c) of theBoard's Rules states, in part(c)Effect of failure toanswer orto plead specificallyandindetail tothe specification-If the respondentfails to file any answer to thespecificationwithin the time prescribedby this section,the Boardmay, eitherwith or withouttaking evidence in supportof the allega-Summarizing the facts the computations set forthin the backpay specifications issued under date ofNovember 16, 1967, the obligation of the Respon-dent to make whole the discriminatees pursuant tothe Order and decree, will be discharged by pay-ment to the discriminatees of the -amounts set forthbelow opposite their respective names, plus interestaccrued to the date of such payment:Lawrence Baker$382.83Lynn L. Davis3,168.87John W. Dorn, Jr.838.00Robert Lee Jones3,463.58Nolan Wilkerson488.33On the basis of the foregoing findings and con-clusions, I recommend that the Board issue the fol-lowing:RECOMMENDED ORDER(a)The Respondent,The Embers Of Jackson-ville, Inc., shall pay to Lawrence Baker, Lynn L.Davis, John W.Dorn, Jr., Robert Lee Jones, andNolan Wilkerson the following sums of money, lessany withholding required by law, plus interestthereon at the rate of 6 percent per annum com-puted in accordance with the formula prescribed bythe Board inIsisPlumbing & Heating Co.,138NLRB716, 720-721:Lawrence Baker$382.83Lynn L. Davis3,168.87John W.' Dorn, Jr.838.00Robert Lee Jones3.463.58Nolan Wilkerson48-8.33(b)The Respondent shall notify the RegionalDirector for Region 12, in writing, within 20 daysfrom the date of this Supplemental Trial Examiner'sDecision, what steps the Respondent has taken tocomply herewith.'tions of the specification and without notice to the respondent, findthe specification to be true and enter such order 'as may be ap-propriate If the respondent files an answer to the specification butfails to deny any allegation of the specification in the manner requiredby subsection (b) of this section, and the failure so to deny is notadequately explained, such allegation shall be deemed to be admittedto be true, and may be so found by the Board without the taking ofevidence supportingsuch allegation,and the respondent shall beprecluded from introducing any evidencecontroverting said allega-tionIn the event thatthisRecommended Order is adoptedby the Board,this provision shall be modified to read: "Notify saidRegional Director, inwriting, within 10 days from the date of this Order, whatsteps Respondenthas taken to comply herewith "